Citation Nr: 1217468	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  12-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a perforated left eardrum.     

2.  Entitlement to service connection for a perforated left eardrum.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION


The Veteran had active service from October 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.               

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of that hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a July 1952 rating action, the RO denied the Veteran's initial claim of entitlement to service connection for a perforated left eardrum; after the Veteran was provided notice of his appellate rights, he did not appeal the rating decision.

2.  In May 2010, the Veteran sought to reopen his claim for service connection for a perforated left eardrum.  

3.  The evidence received since the July 1952 denial was not previously of record; it is relevant and relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran is competent and credible to report that he was told by a doctor during service that he had a perforated left eardrum.  

5.  It is at least as likely as not that the Veteran's currently diagnosed perforated left tympanic membrane is related to his in-service perforated left eardrum.   


CONCLUSIONS OF LAW

1.  The July 1952 rating action, which denied the Veteran's initial claim for service connection for a perforated left eardrum, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  Evidence received since the unappealed July 1952 rating decision is new and material; the claim of service connection for a perforated left eardrum is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  With application of the doctrine of reasonable doubt, service connection for a perforated left tympanic membrane is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection, the following must be shown: (1) evidence of a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's original claim of entitlement to service connection for a perforated left eardrum was denied by the RO in a July 1952 rating action.  At that time, the RO stated that the Veteran's service treatment records were negative for any complaints or findings of a perforated left eardrum.  In addition, there was no evidence that the Veteran currently had a perforated left eardrum.  The Veteran was provided notice of the decision and his appellate rights but did not subsequently file a timely appeal.  Therefore, the July 1952 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the July 1952 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service records show that the Veteran served in the United States Navy from October 1942 to December 1945.  He was a Seaman, First Class.  

The Veteran's service treatment records are negative for any complaints or findings of a perforated left eardrum.  

In April 1952, the Veteran filed a claim for service connection for a perforated left eardrum.  He stated that in 1944, he perforated his left eardrum.  In a July 1952 rating action, the RO denied the service connection claim for the reasons previously discussed above.    

Since the July 1952 rating decision, additional evidence has been associated with the claims file, which includes evidence showing that the Veteran has a current diagnosis of a perforated left eardrum.  Specifically, the "Virtual VA" system contains VA Medical Center (VAMC) outpatient treatment records from Marion, Indiana, dated from April to October 2011, which reflect that in April 2011, the Veteran underwent a physical examination.  At that time, the examiner stated that the Veteran's left tympanic membrane was perforated.     

In the July 1952 rating decision, one basis for denial of the claim was that there was no current disability.  The evidence discussed above relates to this unestablished fact.  As this fact is necessary to substantiate the claim of whether the Veteran has a current (chronic) disability related to service, the Board finds that new and material evidence has been received.  This evidence is neither cumulative nor redundant of the evidence of record at the time of the July 1952 rating decision and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

As to the merits of the underlying service connection claim, the Board finds that service connection for a perforated left tympanic membrane is warranted.

In the April 2012 Travel Board hearing, the Veteran stated that while he was in the Navy, he served on three different tug boats.  He indicated that his unit was responsible for the torpedo nets and putting them around all of the ships that came into the harbor.  According to the Veteran, the nets would get tangled and he would have to dive into the water to check on them.  He reported that on one occasion when he went diving into the water, something hit him in the left ear.  The Veteran noted that when he resurfaced, he felt like water was trapped in his ear and blood started to come out of his ear.  He stated that he eventually sought medical attention and was diagnosed with a perforated left eardrum.  The Veteran indicated that after his discharge, he continued to have problems with his left eardrum.  He noted that at times, it felt like something was still stuck inside.         

In this case, the Board recognizes that the Veteran's service treatment records are negative for any complaints or findings of a perforated left eardrum.  However, the Veteran has testified, credibly, that his left ear was injured during an in-service dive and that he subsequently developed a fullness in his ear with bleeding.  In this regard, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Veteran has also reported that when he sought medical attention, a doctor diagnosed him with a perforated left eardrum.  Although the Veteran is not competent to make a diagnosis of a perforated eardrum based on the fullness and bleeding from his ear, he is competent and credible to report that he was told by a doctor at that time that he had a perforated left eardrum.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the requirement that medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury has been met.  See Shedden, supra.  

In regards to a current disability, as stated above, VAMC outpatient treatment records reflect that in April 2011, the Veteran was diagnosed with a perforated left tympanic membrane.  The Board notes that there is no opinion of record linking the Veteran's currently diagnosed perforated left tympanic membrane to his period of active service, specifically to his in-service diagnosis of a perforated left eardrum.  However, the Board finds that the Veteran's statements regarding how he first noticed a fullness in his left ear when he was diagnosed with a perforated left ear-drum, and that such symptom had been recurrent ever since, are credible and that he is competent to state that he has had such a symptom.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given that the Board accepts as true that the Veteran was diagnosed with a perforated left eardrum during service, and based on the Veteran's credible statements regarding continuous symptoms of left ear fullness since discharge, the Board finds that the evidence is at least in equipoise on the nexus question at hand and resolving all reasonable doubt in favor of the Veteran, service connection for a perforated left tympanic membrane is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a perforated left eardrum and that claim is reopened.

Entitlement to service connection for a perforated left tympanic membrane is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.



REMAND

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.     

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, the Veteran maintains that due to the numerous dives he had to perform during service, he developed bilateral hearing loss and tinnitus.  The Board finds that the Veteran is competent and credible to report that he performed numerous dives during service in order to untangle nets.  

The Marion VAMC outpatient treatment records show that in May 2011, the Veteran underwent a hearing evaluation.  It was noted that audiological testing was performed ("pure tones and speech").  The diagnosis was hearing impaired.  However, the actual audiological evaluation report with the auditory threshold level findings was not included in the VAMC records.  Inasmuch as the VA is on notice of the existence of additional records, such evidence must be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In this case, there is no record of a VA audiological examination to determine if the Veteran has a current "hearing loss" disability in one or both ears as defined by 38 C.F.R. § 3.385 (2011).  In this regard, it is important for the Veteran to understand that the fact that his hearing may have worsened since service does not, necessarily, indicate that his hearing is not within normal limits of functionality at this time. 

In view of the Veteran's current diagnosis of impaired hearing, it is the undersigned's view that there is a duty to provide the Veteran with a VA audiological examination for the purpose of determining whether he has a hearing "loss disability" as defined by 38 C.F.R. § 3.385 and, if so, whether such began during service or as the result of some incident of active duty, to include his in-service dives.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the Veteran's tinnitus, the Board observes that the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("Ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469- 70 (1994).  The Veteran reports that he experiences tinnitus and it is his contention that his current tinnitus is related to his period of active service, to include his in-service dives.  Tinnitus is a diagnosis based on purely subjective complaints; accordingly, the Veteran's lay statement is competent evidence of a current diagnosis of tinnitus.  Charles, supra.  In light of the fact that the Board is obtaining an examination regarding hearing loss to determine if the Veteran meets the requirements of "hearing loss" for VA purposes, the Board finds that this would also be a good opportunity to evaluate the Veteran's tinnitus.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request copies of the audiological evaluation report referred to in the Marion VAMC outpatient treatment record, dated in May 2011.  All records received should be associated with the claims file. 

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination for the purpose of determining whether the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385, and if so, whether such began during service or as the result of some incident of active duty, to include in-service dives or the perforated left eardrum, and also for the purpose of determining the nature, severity, and etiology of his tinnitus.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished. 

After a review of the relevant medical evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

(i) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service or is otherwise related to any incident of service, to include his in-service dives?

(ii) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus had its onset during service or is otherwise related to any incident of service, to include his in-service dives?

(iii) In the alternative, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left ear hearing loss and/or tinnitus were caused or aggravated by the Veteran's service-connected perforated left tympanic membrane?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A complete rationale for all opinions expressed must be provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


